May I begin by adding my
congratulations to those of my colleagues on your election,
Sir, as President of the General Assembly at its
fifty-fourth session. You are no stranger to these halls —
you were here first as an observer and later as a
representative. You bring a wealth of experience to your
position, and we are pleased to see Namibia taking
leadership roles in both the General Assembly and the
Security Council.
Before I move to the main substance of my remarks
today, I want to take this opportunity to mention two
matters.
First, I welcome the three new members of the
United Nations: Kiribati, Nauru and Tonga. Having
worked closely with these three countries in our own
Asia-Pacific community, it is a particular pleasure for me,
as the Foreign Minister of Australia, now to have the
opportunity to take that cooperation into this larger family
of nations.
The second matter is one that seized the attention of
the entire Australian population earlier this year: the fate
of two CARE Australia workers, Steve Pratt and Peter
Wallace, who were imprisoned by the Federal Republic
of Yugoslavia. Thanks in no small measure to the support
of the international community, Steve and Peter were
released from prison on 1 September. The efforts of
Secretary-General Kofi Annan, the High Commissioner
for Refugees, Mrs. Ogata and the High Commissioner for
Human Rights, Mrs. Robinson, and the continued support
of the United Nations Office for the Coordination of
Humanitarian Affairs, were invaluable in gaining the
men’s release.
I would also like to thank President Ahtisaari of
Finland, the Greek Government, Nelson Mandela, Pope
John Paul and the many other individuals who generously
lent their support to this cause. The international
community’s cooperation in this case demonstrates the
strong commitment we share to protecting our
humanitarian workers from persecution, and to ensuring
their capacity to carry out their important work in safety.
Australia will continue to support international efforts to
secure the release of Branko Jelen, a Yugoslav national
and an employee of CARE Australia, who continues to
serve time in a Yugoslav prison.
You, Mr. President, take up your responsibilities at
a most auspicious time, as the nations of the world enter
a new millennium. As they do so, it is appropriate for us
to reflect on the past and the future of the United Nations,
what it has achieved and what tasks remain unfulfilled.
8


Of course, the various aspects of this subject are as
numerous and diverse as the operations of the United
Nations itself, which has evolved from a modest operation
in the early days after the end of the Second World War to
become an Organization that touches on just about every
facet of human existence.
Today I want to concentrate on just two matters. The
first is perhaps the most fundamental task before this
Organization: the maintenance of global peace and security
through humanitarian intervention. This is a subject that has
been at the centre of my own thinking, especially over
recent weeks because of the role Australia has played in the
resolution of the conflict in East Timor. I believe that the
activities of the United Nations in that Territory stand as an
example of the kind of work to which this Organization can
really add value.
The other matter — the reform of the United
Nations — is on the face of it a rather prosaic matter. But,
in truth, reform is the key to every single function of this
Organization, for without it we cannot hope to equip the
United Nations to face the demands of our ever-changing
international environment. The United Nations must change
and adapt, or become increasingly irrelevant.
I turn now to the question of the future of East Timor.
It is now just over a week since the first elements of the
International Force in East Timor (INTERFET) began
arriving in Dili to commence the task set for it under
Security Council resolution 1264 (1999) of 15 September
to restore peace and security in East Timor, to protect and
support the United Nations Mission in East Timor in
carrying out its tasks and, within force capabilities, to
facilitate humanitarian assistance programmes.
I am pleased to report that INTERFET’s deployment
has been smooth and peaceful, and that elements of the
force are now spreading across the territory of East Timor.
It has begun the vital work of bringing peace back to the
troubled island, and of assisting in creating the right climate
for the provision of the food, shelter and medical assistance
that the East Timorese desperately require. This is the latest
chapter in the long association of the United Nations with
East Timor, an association that has lasted for more than a
quarter of a century. The process that has brought us here
has been long and difficult, but at last we may be
approaching a peaceful resolution of the tragedy that has
beset the East Timorese people for so long.
The fact that we have arrived at this point owes much
to President Habibie of Indonesia. It was President Habibie
who led his country down the path of democracy after the
departure of former President Soeharto. Under President
Habibie’s guidance, Indonesia held its first democratic
elections in more than four decades, and it now awaits the
election of its next President. It was also President
Habibie who decided to allow the people of East Timor
to choose between greater autonomy within Indonesia and
independence. Those were momentous decisions —
decisions that reflect the massive strides that Indonesian
society has made in just a few short months. Australia
stood by the Indonesian people as they began their
transition to democracy, and we will continue to do so in
the years ahead.
Regardless of the problems that have beset the
transition process in East Timor, President Habibie and
his administration deserve full credit for actually initiating
that process. I also want to make special mention of the
role played by the Secretary-General, Mr. Kofi Annan, in
seeking a peaceful resolution of East Timor's status.
The conclusion on 5 May this year of the tripartite
Agreement among Portugal, Indonesia and the United
Nations owed much to the hard work and perseverance of
the Secretary-General, who helped guide the parties
towards a settlement that provided for a credible and
orderly ballot on East Timor's future. In doing so, he
maintained the honourable tradition of his predecessors as
Secretary-General, who since 1983 had been working with
Portugal and Indonesia towards a comprehensive and just
solution to the region's difficulties.
It would be remiss of me if I did not also mention
the sterling work done both before and after the
conclusion of the Agreement by the Secretary-General's
Personal Representative, Ambassador Jamsheed Marker,
and his deputy, Francesc Vendrell. The work of those two
men was crucial to the successful outcome of the
negotiations and to the holding of the ballot in East
Timor.
Of course, the conclusion of the tripartite Agreement
was just the beginning of the process to allow the East
Timorese to decide their own fate. With the establishment
by the Security Council on 11 June of the United Nations
Mission in East Timor (UNAMET), the practical work of
holding the popular consultation got under way. Under the
leadership of Ian Martin, UNAMET began the difficult
and often dangerous task of organizing a vote in only 12
short weeks. Thanks to the enthusiasm and application of
Ian Martin and his team, that task was accomplished with
results that few could have ever dreamed of. The fact that
9


more than 450,000 people were able to register to vote and
that 98.6 per cent of them actually did so is a remarkable
tribute to the courage and the thirst for democracy of the
East Timorese people.
But it is also a tribute to the effectiveness of
UNAMET and its staff, and a fine example of how
effective the United Nations can be in situations of conflict
and transition. The work done by UNAMET staff in the
days before the ballot and in the tragic days following it
deserves our highest praise. Unarmed, in a tense and
emotionally charged atmosphere, they carried out their
duties magnificently. In particular, the military liaison and
civilian police components of UNAMET, led respectively
by Brigadier General Rezaqul Haider of Bangladesh and
Commissioner Alan Mills of Australia, played crucial roles
as the interface between UNAMET and the Indonesian
police and military authorities.
UNAMET carried out its work at great risk to the staff
involved, and, tragically, several locally engaged employees
paid for their dedication with their lives. That fact is a stark
reminder of the great personal cost that is often associated
with United Nations operations, and a reminder to us all of
the need to make the security and personal safety of United
Nations staff one of our most urgent priorities. The United
Nations must rely on its staff to carry out its various
mandates. A threat to the person of a United Nations staff
member must be treated as a threat against the United
Nations itself.
It is a matter of unfortunate record that the upsurge of
violence in East Timor after the ballot on 30 August swept
up not just United Nations staff members, but hundreds and
maybe thousands of East Timorese. The world has
witnessed the most horrible cruelty visited on the island's
population by people who were unwilling to accept the
outcome of the vote. To the great credit again of President
Habibie, he sought military assistance through the Security
Council. In response, the Security Council delivered a
strong resolution and a positive mandate for peacekeeping
operations, a mandate that will ensure that the will of the
East Timorese people, as expressed in the 30 August vote,
will be carried out.
We in Australia have been very heartened by the
positive international response to the call for military forces
to make up the international force in East Timor and its
successor peacekeeping force. As I have mentioned, the
international forces under the command of Major-General
Peter Cosgrove, have begun to restore order in East Timor.
There are currently some 3,200 personnel on the ground,
drawn from a range of countries, with strong
representation from our own Asia-Pacific region. The
large number of countries participating in the force, and
their wide geographical representation, is evidence of the
widespread international determination to see a peaceful
and orderly transition in East Timor's status.
I am also very pleased to note that UNAMET
personnel have now returned to the island, and will be
able to continue their important work.
In discussing the activities of the United Nations in
East Timor, I must also mention the humanitarian work
done by United Nations agencies. Mrs. Sadako Ogata, the
United Nations High Commissioner for Refugees, has
travelled to West Timor to examine the plight of East
Timorese refugees in that territory, and Australia fully
supports her efforts.
Australia is also the staging point for humanitarian
assistance operations being carried out by agencies such
as the World Food Programme and the United Nations
Children's Fund. Additional relief efforts are also planned
by the World Health Organization and the Food and
Agriculture Organization of the United Nations. Australia
has already pledged $7 million towards the humanitarian
efforts of United Nations agencies and other
organizations.
The United Nations is also seeking to address the
human rights violations that have been widespread in East
Timor. Security Council resolution 1264 (1999) called on
those responsible for violence in East Timor to be brought
to justice. Australia supports efforts by the Indonesian
Government and the United Nations to bring to account
those responsible for the grievous acts of criminal
violence visited upon the East Timorese people, and will
offer all appropriate assistance in this regard.
More generally, there is now an urgent need to move
as soon as possible to the third phase of the United
Nations plan for East Timor. This will require all parties,
most especially Indonesia and Portugal, to work closely
with the Secretariat. Australia will do what it can to assist
in this process, which will build the foundation for the
transition in the territory's status.
In its activities in East Timor, the United Nations
has demonstrated some of its fundamental strengths as an
organization. It is helping to bring about the resolution of
an international problem that had been festering for a
quarter of a century. It provided the infrastructure that
10


allowed a free and fair expression of the will of the East
Timorese people. And when the security situation could not
be controlled, it facilitated the creation of an international
force to put the transition process back on track and end
gross violations of human rights.
I have been struck by the deep historical resonances of
this process, for when the United Nations was established
at the end of the Second World War, part of its rationale as
an organization was to have been the impartial and
objective resolution of international problems, free of the
old cycles of retribution through resort to aggression. The
ancient resort to armed force and the notion that might was
right were to have been overturned, and in their place the
community of nations was to cooperate to settle
international disputes and solve global problems. The world,
having won a victory over nazism, was determined that
similar evils would never again prevail.
Well, we have seen plenty of occasions in the past 50
years where practice has not measured up to the ideals. But
every now and then, the process works, and I believe that
many elements of the work of the United Nations in East
Timor are evidence of that. Of course, that is not to say
that the process cannot be improved; of course it can. But
if we can identify and build upon the positive elements of
our East Timor experience, I believe that we can not only
improve the situation of the people of that territory, but
may also be able to provide a speedier and more thorough
resolution of other international crises in the future.
We need also to draw lessons from the negative
aspects of events in East Timor. Through our efforts there,
we have shown what the United Nations can do well. Let
us build on that effectiveness, and strive for an organization
that is even more relevant to global peace and security in
the next millennium.
I now turn to another aspect of increased
effectiveness: the question of United Nations reform. In a
recent report on preparations for the Millennium Assembly
and the millennium summit, the Secretary-General
described the United Nations as a unique institution. No
one could disagree that the contribution of the United
Nations to the pursuit of peace and security, to the
economic and social advancement of all peoples and to the
promotion of human rights over the last 50 years or so has
been not just of enormous value, but also truly unique in
world history.
The twenty-first century, however, will bring with it
new challenges and, I hope, new opportunities.
Under the direction of Kofi Annan, this Organization
has begun the important and necessary steps to equip
itself to face these challenges through genuine
administrative and management reform. This has included
promising changes in financial and personnel practices,
significant economies, improving coordination between
United Nations bodies, significant rationalization of
Secretariat structures and more efficient use of
technology. Such reforms make the work of the United
Nations more efficient and provide real savings for the
Organization. Those savings can then be used for other
programmes that benefit all Member States, but
particularly the developing Members of the United
Nations.
The challenge for the United Nations — and, let us
all recognize its Member States — is to ensure that this
momentum is sustained and taken forward. A former
Australian Prime Minister, Sir Robert Menzies, said over
40 years ago that “when we talk of the United Nations,
we should remember what it is in fact, and not be led off
by dreams of what we would like it to be in another kind
of world.”
We need to accept that the United Nations exists in
a real world and be realistic about what it can achieve.
We need to ensure that the Organization's structures and
processes better reflect the realities of the twenty-first
century. We need an expanded, more representative and
more transparent Security Council, and an electoral group
system which reflects the geo-political and economic
realities of today rather than the early nineteen sixties. To
achieve real reforms on these and other subjects, Member
States must work together in a sustained and cooperative
manner. And they must also demonstrate their
commitment to the Organization by paying their
contributions on time and in full.
Reform of the United Nations means building a
stronger and more effective Organization that can deliver
on its commitments to the world's people. It means less
waste and more practical activities. It means developing
an Organization that is equipped to meet whatever
challenges the new century may bring.
Ultimately, it means creating a United Nations that can
maintain its relevance when many national and
international institutions are falling by the wayside, made
obsolete by the rapid pace of change.
I want to conclude my remarks with a call for the
United Nations to concentrate on building on its strengths.
I have mentioned the need to stick with a programme of



thorough and fundamental reform, for that is a basic
prerequisite for the continued effectiveness of the
Organization. But I have also mentioned the United Nations
work in East Timor as an example of how the Organization
can, and does, make a real difference in the resolution of
complex and challenging foreign policy and humanitarian
problems. Not only was the United Nations able to
administer a ballot in circumstances in which many
observers thought the task impossible, but it was also able
to provide for the insertion of a peacekeeping force when
law and order broke down. Those who wished to
exterminate an entire community were foiled.
Those are great strengths. But we need to be able to
consolidate them to make the United Nations a more
effective Organization. We must, for example, be able to
ensure that the United Nations can intervene quickly when
rapidly deteriorating conditions threaten entire nations. That
was the lesson of Rwanda. I was struck by the comments
made by the Secretary-General on this subject when he
addressed the Assembly last week. As the Secretary-
General suggests, changing international circumstances —
including the spread of notions of individual rights and the
idea that the international community has a responsibility to
respond effectively to humanitarian crises — are
challenging traditional notions of national sovereignty. The
United Nations needs to focus on these challenges and
begin the process of defining when and how the
Organization should act in the face of humanitarian crises.
It may be an old cliché to say that the world is
growing ever smaller, but it is true just the same. In days
gone by, the nations of the world may have been forgiven
if they acted too slowly in the face of a humanitarian crisis.
Tales of atrocities, famine and natural disaster took weeks
or months to filter out from the more inaccessible areas of
the globe. Today, those same stories are likely to be on
television screens within hours, or even minutes.
In the face of such indisputable evidence,
Governments will be forced to act. Those that resist will
have to face a domestic and international audience as well
informed as they. That is the kind of environment in which
the United Nations will increasingly have to function,
where the results of inaction will be seen instantly and the
consequences of failure subject to instant and very telling
scrutiny.
Some will be concerned about interference in national
sovereignty, and obviously that is an important and
legitimate concern. Others will say that the greater principle
is that of natural human solidarity. But whatever view is
correct, this environment is a fact we now have to deal
with, whether we like it or whether we don't. When we
all gather here in New York each year, it is easy to get
caught up in the daily business of the United Nations, in
the resolutions, the committee meetings, the briefings and
the caucusing.
How often do we stop, and remind ourselves of the
purposes for which we meet? If we genuinely wish to
uphold the Charter, if we really do want to maintain
international peace and security, help develop our
economic and social strengths and promote respect for
human rights and fundamental reforms, surely we can
start by upholding the most basic right of all, that of life.
In the face of acts of genocide, or of human rights
abuses on a horrendous scale, the nations of the world
must act. I am a firm realist when it comes to foreign
policy, but am also a great believer in the value of
idealism. More than 50 years ago, our predecessors
created the United Nations in the firm hope that there
could be a new international order to replace the old, a
spirit of cooperative international action that could avoid
the competition and aggression that caused two world
wars.
As we approach the end of this century, it is true
that the United Nations has not lived up to all the hopes
of its founders. But the great promise of the Organization
remains. The United Nations response to developments in
East Timor has shown just what positive action on the
part of this Organization can accomplish. We know the
great things this body can achieve. Let us all try to build
on those achievements, so that we may create an
Organization that can truly address the most pressing
problems of the international community. We can build an
active and practical United Nations to meet both the
aspirations of its Member nations and, also, the legitimate
needs of all humanity.


